t c summary opinion united_states tax_court reza fatehi petitioner v commissioner of internal revenue respondent docket no 12143-10s l filed date reza fatehi pro_se tabitha anelayne floyd for respondent supplemental summary opinion wells judge the instant case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in response to the notice_of_determination petitioner timely filed a petition pursuant to sec_6330 in our prior opinion in the instant case fatehi v commissioner t c summary opinion wl prior opinion filed on date we remanded the instant case to respondent’s appeals_office to clarify the record as to what respondent’s employees relied on to determine that petitioner had unreported cash income and to articulate facts on which they based their determination to reject petitioner’s offer-in-compromise on date respondent sent petitioner a supplemental notice_of_determination concerning collection action s under sec_6320 and or supplemental notice_of_determination we must now decide whether the appeals_office abused its discretion when it rejected petitioner’s offer-in-compromise and upheld a notice_of_federal_tax_lien nftl with respect to petitioner’s federal_income_tax liabilities for his and tax years years in issue unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended code and in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure background many of the underlying facts are set forth in detail in our prior opinion and are incorporated herein by reference we summarize the factual and procedural background briefly in this opinion and make additional findings_of_fact based upon the parties’ filings at the time he filed his petition petitioner was a resident of georgia petitioner is a self-employed electrician who timely filed his tax returns for the years in issue and fully paid the amounts shown on his returns the internal_revenue_service irs selected his returns for examination and during assessed additional taxes of dollar_figure dollar_figure and dollar_figure for his and tax years respectively during date petitioner prepared and submitted to the irs form a collection information statement for wage earners and self-employed individuals indicating that his current monthly income was dollar_figure and that his current monthly expenses were dollar_figure also during date petitioner submitted form_656 offer_in_compromise proposing to pay dollar_figure in five installments on date an irs offer-in-compromise specialist mailed a letter to petitioner rejecting the offer and indicating that the irs had determined that petitioner’s average monthly income was dollar_figure and that petitioner could pay his tax_liabilities in full on date respondent filed an nftl with respect to each of the years in issue on date respondent sent petitioner via certified mail a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on the form petitioner checked the boxes indicating that he wanted respondent to consider an installment_agreement or an offer-in-compromise petitioner and y b crear a settlement officer in the appeals_office scheduled the collection_due_process cdp hearing for date during the cdp hearing petitioner requested that ms crear consider a collection alternative including his previously submitted and rejected offer-in-compromise ms crear requested that petitioner update the form 433-a that he had submitted during date to reflect information from his tax_return and allowed petitioner to submit his updated form 433-a after he had filed his tax_return on date on date not having heard from petitioner ms crear determined that it was appropriate to sustain the nftl without attempting to contact petitioner again on date respondent sent petitioner via certified mail the notice_of_determination after receiving the notice_of_determination petitioner submitted to ms crear an updated form 433-a on date on date petitioner timely filed his petition with this court on date the instant case was recalled for trial from the calendar of the court at atlanta georgia after considering petitioner’s testimony and the other evidence in the record we ordered respondent to consider petitioner’s offer-in-compromise following the trial petitioner again submitted to respondent the form a that he had attempted to submit to ms crear on date on that form 433-a he indicated that his monthly income was only dollar_figure and that his monthly expenses exceeded his monthly income with his form 433-a petitioner submitted a new form_656 offer_in_compromise on which he proposed to settle his tax_liabilities by paying a total of dollar_figure in one initial payment of dollar_figure and five installments of dollar_figure each on or about date offer specialist joe kennedy sent petitioner a letter requesting among other items additional documentation of his business income and assets on or about date petitioner replied to mr kennedy’s letter and supplied additional documentation petitioner and mr kennedy spoke on the phone on or about date and mr kennedy sent him a letter on or about date asking him to let mr kennedy know by date whether he would amend his offer-in-compromise to pay dollar_figure per month for months instead of dollar_figure over five months it is unclear whether petitioner responded to mr kennedy’s letter on date mr kennedy sent an email to respondent’s counsel alerting her to his decision to reject petitioner’s offer-in-compromise because he had determined that petitioner was able to generate an income greater than the amount indicated on his returns or on his form 433-a mr kennedy apparently based his determination to reject petitioner’s offer-in-compromise on an assertion from the revenue_agent that conducted petitioner’s audit that petitioner was paid for some of his services in cash and was not reporting some of that income on or about date respondent mailed petitioner a letter notifying him that mr kennedy had rejected his offer-in-compromise on date petitioner sent a letter to mr kennedy requesting additional explanation of his determination to reject the offer-in-compromise on or about date respondent informed petitioner that his offer-in-compromise was being forwarded to the appeals_office on date the appeals_office sustained mr kennedy’s rejection of petitioner’s offer-in-compromise because there was a pending united_states tax_court case for the years in issue and the appeals_office cannot consider collection alternatives eg an offer-in- compromise once a case has been docketed on date we filed our prior opinion in which we ordered that the case be remanded to the appeals_office to clarify the record as to what it relied on to determine that petitioner had unreported cash income and to articulate facts on which it based its determination to reject petitioner’s offer-in-compromise on date we ordered respondent to offer petitioner an administrative hearing at the appeals_office on or before date on date respondent’s counsel notified the appeals_office that the case was remanded to allow the appeals_office to conduct a supplemental hearing review the rejection of petitioner’s offer-in-compromise and make an independent determination as to whether the offer-in-compromise should be accepted respondent’s counsel also informed the appeals_office that if it again rejected petitioner’s offer-in-compromise it should explain in detail the reasons for the rejection and document evidence to support such a determination on date ms crear contacted petitioner to schedule a telephone conference for date ms crear also requested that petitioner submit by date supplemental information including a form 433-a bank statements form sec_1040 u s individual_income_tax_return for tax years to forms u s_corporation income_tax return for tax years to and a complete form 433-b collection information statement for businesses for petitioner’s business so that she could completely review petitioner’s offer-in-compromise ms crear informed petitioner that if he did not participate in the conference or respond to the letter she would make her determination regarding his offer-in-compromise using the information available on date petitioner responded to ms crear with a letter stating that some of the requested documents had been submitted with the original offer-in- compromise and were in the possession of respondent’s counsel and confirming the telephone conference for date petitioner alleges that he attached some of the other requested documents to that letter on date petitioner and the appeals_office represented by ms crear and rogerlyn p jackson held the scheduled telephone conference ms jackson informed petitioner that she could not consider petitioner’s offer-in- compromise or other collection alternatives because petitioner had not provided all of the documents requested in fact petitioner had submitted only his form sec_1040 for his and tax years during the conference petitioner was advised that collection alternatives could not be considered again if he did not provide the requested financial information the appeals_office then granted petitioner an extension of time to date to provide the requested financial information ms crear faxed a letter to petitioner confirming the extension of time to date and informing petitioner that she could evaluate the offer- in-compromise only if petitioner submitted all of the information requested and the information was current on date ms jackson inadvertently faxed petitioner a letter stating that his case had been received by the appeals_office for consideration on date ms jackson informed petitioner that this letter was sent in error but that he needed to provide ms crear with the additional requested information by date petitioner did not submit any additional information by date on date respondent notified the court that the appeals_office would reconsider petitioner’s offer-in-compromise under more flexible terms moreover respondent assigned a new settlement officer michael blais to independently analyze the offer-in-compromise after a preliminary review of petitioner’s previously submitted documents mr blais concluded that there were inconsistencies in petitioner’s financial information on date mr blais requested petitioner to submit by date additional business bank records that would allow him to complete his review of petitioner’s offer-in-compromise petitioner did not submit the requested records on date mr blais contacted petitioner at which time petitioner told mr blais that he would not provide any additional information to the appeals_office on date respondent sent to petitioner the supplemental notice_of_determination rejecting petitioner’s offer-in-compromise of dollar_figure and sustaining the nftl discussion pursuant to sec_6321 the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay see 122_tc_287 however sec_6320 requires the commissioner to give a taxpayer written notice of the filing of a notice_of_federal_tax_lien upon that taxpayer’s property the notice of filing must inform the taxpayer of the right to request a hearing in the commissioner’s appeals_office sec_6320 b sec_6330 d and e governs the conduct of a hearing requested under sec_6320 sec_6320 at the hearing the taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the taxpayer may challenge the underlying tax_liability at the hearing only if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals_office must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo 114_tc_604 114_tc_176 however where the validity of the underlying tax is not properly in issue the court will review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite in our prior opinion we concluded that petitioner gave up his right to challenge the deficiencies and is not entitled to raise his underlying liabilities before the appeals_office or this court see fatehi v commissioner wl at accordingly we review the appeals office’s determination for abuse_of_discretion in reviewing the appeals office’s determination for abuse_of_discretion we review the underlying reasoning to decide whether it was arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir we do not substitute our judgment for that of the appeals_office and we do not decide independently whether we believe that the lien notice should be withdrawn see id instead we consider whether in the course of making its determination the appeals_office verified that the requirements of applicable law and administrative procedure have been met considered any relevant issue raised by the taxpayer that relates to the unpaid tax or the proposed lien and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 - in our prior opinion we remanded the case to the appeals_office to clarify the record and articulate facts on which it based its determination to reject petitioner’s offer-in-compromise and to offer petitioner an administrative hearing on or before date on date petitioner and the appeals_office held an administrative hearing on date respondent sent to in a status report filed with the court on date petitioner inexplicably alleged that the court-ordered administrative hearing had not been scheduled however in a previous report filed with the court on date petitioner acknowledged that on or about date he scheduled an administrative hearing with the appeals_office for date in accordance with the court order and that on date petitioner engaged in a telephone continued petitioner a supplemental notice_of_determination indicating his decisions to reject petitioner’s offer-in-compromise and sustain the nftl and articulating reasons for his decisions the reason given by respondent for rejecting petitioner’s offer-in- compromise was that respondent was unable to determine the adequacy of petitioner’s offer-in-compromise based on the lack of financial disclosure the appeals_office determined that petitioner’s inconsistent and incomplete records made it impossible to render an informed decision about a suitable collection alternative to be eligible for a collection alternative such as an offer-in- compromise the taxpayer must provide required returns and provide requested financial information including form 433-a to the appeals_office sec_301_6330-1 q a-d8 proced admin regs see also lance v commissioner tcmemo_2009_129 wl at schwersensky v commissioner tcmemo_2006_178 wl at continued conference with ms jackson in the appeals_office in reference to the scheduled administrative hearing although a sec_6330 hearing may consist of a face-to-face conference a proper hearing may also occur by telephone barry v commissioner tcmemo_2011_127 wl at citing 115_tc_329 sec_301_6330-1 q a-d6 proced admin regs accordingly we conclude that petitioner’s allegation is meritless and that the ordered administrative hearing was scheduled for and occurred on date on date ms crear requested petitioner to submit by date supplemental documents and other financial information so that she could completely review petitioner’s offer-in-compromise in advance of the hearing scheduled for date petitioner submitted only his form sec_1040 for his and tax years the appeals_office then granted petitioner an extension of time to date to provide the remaining requested documents and financial information on two separate occasions the appeals_office reminded petitioner in writing of the extended deadline nonetheless petitioner did not submit any additional information by date on date after petitioner’s offer-in-compromise was forwarded to mr blais for an independent review mr blais requested that petitioner provide by date his april may and date business bank records so that he could determine whether petitioner was reporting an income shortfall paying personal expenses out of a business account or reporting expenses on his form 433-a that were inconsistent with those on bank statements petitioner did not submit the records by date and when mr blais called petitioner on date petitioner refused to provide any additional information to the appeals_office the appeals_office offered petitioner multiple opportunities to submit the requested documents and financial information petitioner failed to cooperate with any of those requests accordingly petitioner was not eligible for a collection alternative and we sustain respondent’s determination to reject petitioner’s offer-in-compromise petitioner contends that he previously submitted the documents requested by the appeals_office petitioner’s contention is without merit although petitioner may have previously submitted past versions of the documents that had been requested the appeals_office clearly informed petitioner that current information was required to properly evaluate his offer-in-compromise moreover petitioner admits that he did not submit the bank records requested by mr blais because petitioner did not find it necessary to submit documents pertaining to his business despite mr blais’s concerns that petitioner was misstating expenses through the use of his business account in his supplemental notice_of_determination respondent also sustained the nftl which petitioner contends should be withdrawn the commissioner may file nftls for tax periods and taxes whether or not covered by the cdp_notice issued under sec_6330 sec_301_6330-1 q a-g3 proced admin regs however pursuant to sec_6323 an nftl may be withdrawn without full payment and without prejudice under the following conditions the filing of the nftl was premature or otherwise not in accordance with administrative procedures of the irs the taxpayer had entered into an installment_agreement under sec_6159 to satisfy the tax_liability for which the nftl was imposed by means of installment payments unless the agreement provides otherwise withdrawal of the nftl will facilitate collection of the tax_liability with the consent of the taxpayer or the national_taxpayer_advocate nta the withdrawal of the notice would be in the best interest of the taxpayer determined by the nta or the taxpayer and the united_states see skidmore v commissioner tcmemo_2012_328 at sec_301_6323_j_-1 proced admin regs if the commissioner determines conditions for withdrawal are present the commissioner may but is not required to authorize the withdrawal sec_301_6323_j_-1 proced admin regs petitioner contends that the nftl should be withdrawn because he is unable to pay the outstanding federal_income_tax liabilities for the years in issue and that respondent has admitted petitioner’s inability to pay we disagree the appeals_office has stated that petitioner’s inconsistent and incomplete records made it impossible to render an informed decision about a suitable collection alternative respondent has not admitted petitioner’s inability to pay to the contrary respondent has asserted that respondent is unable to determine whether petitioner was able to pay petitioner provided no additional information or support for his contention that the nftl should be withdrawn nor has he shown that any of the conditions under sec_6323 were satisfied accordingly respondent was acting within respondent’s sound discretion in upholding the nftl petitioner has not advanced any argument or introduced any evidence that would cause us to conclude that the determinations to sustain the nftl and reject petitioner’s offer-in-compromise were arbitrary capricious or without sound basis in fact the appeals_office correctly precluded petitioner from challenging the underlying liabilities petitioner did not comply with the appeals office’s repeated requests to submit current documents and other financial information the appeals_office determined that the requirements of applicable law and administrative procedure were met and concluded that the proposed collection action appropriately balanced the need for efficient collection_of_taxes with petitioner’s concerns regarding the intrusiveness of the action consequently we hold that the appeals_office did not abuse its discretion when it issued its supplemental notice_of_determination rejecting petitioner’s offer-in-compromise and upholding the proposed collection action in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
